Fourth Court of Appeals
                               San Antonio, Texas
                                    December 1, 2016

                                   No. 04-16-00260-CV

                                   Mario MAURICIO,
                                        Appellant

                                            v.

                                 Sorayda CERVANTES,
                                        Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-07395
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
    Appellant's unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to December 9, 2016.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court